             Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 1 of 22



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 DEFENDERS OF WILDLIFE,                              )
 1130 17th Street, N.W.                              )
 Washington, D.C. 20036,                             )
                                                     )
                         Plaintiff,                  )
                                                     )
        v.                                           )
                                                     )    CASE NO: 18-2572
 U.S. DEPARTMENT OF THE INTERIOR,                    )
 1849 C Street, NW                                   )
 Washington, DC 20240,                               )
                                                     )
                                                     )
 U.S. FISH AND WILDLIFE SERVICE,                     )
 1849 C Street, NW                                   )
 Washington, DC 20240,                               )
                                                     )
 U.S. BUREAU OF LAND MANAGEMENT,                     )
 1849 C Street, NW                                   )
 Washington, DC 20240,                               )
                                                     )
                         Defendants.                 )



               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


                                           INTRODUCTION

       1.      Defenders of Wildlife (“Defenders”) brings this action pursuant to the Freedom of

Information Act (“FOIA”), 5 U.S.C. § 552, as amended, and the Department of the Interior’s

regulations implementing FOIA (“DOI’s FOIA regulations”), 43 C.F.R. § 2.1 et seq.

       2.      The federal government is currently engaged in environmental planning processes

and other activities related to proposed exploration and leasing of oil and gas resources on the

Coastal Plain of the Arctic National Wildlife Refuge (“Arctic Refuge”) in Alaska, which serves



                                                 1
               Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 2 of 22



as crucial habitat for hundreds of species. Despite being a matter of significant public interest,

the public has very little information about what these planning processes and activities entail.

Defenders, therefore, submitted FOIA requests to the three defendants in this matter, the U.S.

Department of the Interior, the U.S. Fish and Wildlife Service, and the U.S. Bureau of Land

Management, to obtain information necessary to increase public understanding of government

operations related to fossil fuel development in the Arctic Refuge.

        3.      Defendants, however, have failed to produce any records in response to these

FOIA requests, in violation of the mandatory time limits established by FOIA and DOI’s FOIA

regulations. See 5 U.S.C. § 552(a)(6)(A)(i), (a)(6)(B)(i); 43 C.F.R. §§ 2.16(a), 2.19(a).

Defendants have also violated FOIA and DOI’s FOIA regulations because they failed to notify

Plaintiff of any future dates by which they expect to complete processing these requests. See 5

U.S.C. § 552(a)(6)(B)(i); 43 C.F.R. § 2.19(a)(2).

        4.      Therefore, Plaintiff respectfully requests this Court declare that Defendants are in

violation of FOIA, compel Defendants to immediately produce by a date certain all non-exempt

records responsive to Plaintiff’s six FOIA requests, award Plaintiff costs and reasonable

attorneys’ fees in this action, and grant such other relief as this Court may deem just and proper.

                                     JURISDICTION AND VENUE

        5.      Pursuant to 5 U.S.C. § 552(a)(4)(B), this Court has jurisdiction and venue over

this action.

                                                 PARTIES

        6.      Plaintiff Defenders is a non-profit membership organization that is one of the

nation’s leading advocates for endangered species and wildlife conservation. Founded in 1947,

Defenders is headquartered in Washington, D.C. and maintains six regional field offices



                                                  2
             Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 3 of 22



throughout the country. Defenders is a science-based conservation organization with more than

1.8 million members and supporters nationwide and around the world, including approximately

4,900 members, donors, and activists in Washington, D.C. and 6,300 in Alaska. Defenders is

dedicated to the protection of all native wild animals and plants in their natural communities and

the preservation of the habitats upon which they depend. Defenders uses education, public

outreach, science, policy, and litigation, along with legislative and administrative advocacy, to

defend the species, ecosystems, and habitats that are central to the organization’s mission,

including with respect to the Arctic National Wildlife Refuge. Defenders has worked for decades

to safeguard the Arctic Refuge from destructive oil and gas development. Protecting this vital

unit of the National Wildlife Refuge System is key to implementing Defenders’ vision to ensure

that diverse wildlife populations are secure and thriving, sustained by a healthy and intact

network of lands and waters.

       7.        Defendant U.S. Department of the Interior (“DOI”) is ultimately responsible for

the administration and implementation of the Department’s FOIA obligations, for managing the

National Wildlife Refuge System through the U.S. Fish and Wildlife Service, including the

Arctic Refuge, and for administering the congressionally legislated oil and gas program on the

Coastal Plain.

       8.        Defendant U.S. Fish and Wildlife Service (“FWS” or “the Service”) is a federal

agency within DOI that is responsible for the administration and implementation of the Service’s

FOIA obligations, and for the administration of the National Wildlife Refuge System and the

Endangered Species Act on behalf of DOI.

       9.        Defendant U.S. Bureau of Land Management (“BLM” or “the Bureau”) is a

federal agency within DOI that is responsible for the administration and implementation of the



                                                 3
              Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 4 of 22



Bureau’s FOIA obligations, and for management of certain activities related to an oil and gas

program on the Coastal Plain of the Arctic Refuge.

                                    STATUTORY BACKGROUND

        10.      The Freedom of Information Act requires federal agencies to provide agency

records to the public upon request, except for agency records that are exempt from disclosure. 5

U.S.C. § 552(a)(3)(A), (b).

        11.      FOIA requires an agency to determine within 20 working days following the

receipt of a FOIA request “whether to comply with such request” and to “immediately notify the

person making such request of… such determination and the reasons therefor.” Id. §

552(a)(6)(A)(i), (a)(6)(A)(i)(I).

        12.      If “unusual circumstances” exist, the agency may extend the response time for a

period that ordinarily may not exceed an additional ten working days. Id. § 552(a)(6)(B)(i).

When an agency does so, it must provide a requester with notice, along with “the date on which a

determination is expected to be dispatched.” Id.

        13.      Under DOI’s FOIA regulations “[o]rdinarily, the bureau has 20 workdays… to

determine whether to comply with a request…” 43 C.F.R. § 2.16(a).

        14.      DOI’s FOIA regulations also provide that a bureau within the agency “may

extend the basic time limit, if unusual circumstances exist,” but it must notify the requester of the

unusual circumstances and “[t]he date by which it expects to complete processing the request.”

Id. § 2.19(a).




                                                   4
              Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 5 of 22



                                        STATEMENT OF FACTS

                                        Arctic Refuge Background

        15.     Located in northeastern Alaska, the Arctic National Wildlife Refuge is known for

“its wildness and naturalness—a place of undisturbed wildlife and wild landscapes.” FWS, A

Sense of the Refuge: Arctic National Wildlife Refuge 3 (2011),

https://www.fws.gov/uploadedFiles/Region_7/NWRS/Zone_1/Arctic/PDF/Sense%20of%20the%

20Refuge%20booklet%20web.pdf. This wildlife haven is home to hundreds of species, boasting

the greatest biodiversity of any protected area north of the Arctic Circle. FWS, Arctic National

Wildlife Refuge: Revised Comprehensive Conservation Plan: Final Environmental Impact

Statement app. F (2015), https://www.fws.gov/home/arctic-ccp/ [hereinafter Revised

Comprehensive Conservation Plan]. The Arctic Refuge is an exceptional unit of the National

Wildlife Refuge System, the only federal network of lands and waters dedicated to “the

conservation, management, and where appropriate, restoration of the fish, wildlife, and plant

resources and their habitats...” 16 U.S.C. § 668dd(a)(2).

        16.     The Arctic Refuge’s 1.57 million-acre Coastal Plain, also referred to as “the

Section 1002 Area,” provides critical denning habitat for federally protected polar bears, resting,

feeding and breeding habitat for more than 100 species of migratory birds, and supports an array

of other wildlife. Revised Comprehensive Conservation Plan ch. 4 at 4 - 2, 4 - 118, app. F. It is

also the principal calving and post-calving ground for more than 200,000 animals that comprise

the Porcupine caribou herd, and an area sacred to the indigenous Gwich’in people who depend

on the caribou for subsistence and as part of their cultural identity. Id. ch. 4 at 4 - 99, 4 – 178;

Press Release, Alaska Department of Fish and Game, Porcupine Caribou Herd Grows to Record




                                                   5
              Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 6 of 22



High Numbers (Jan. 2, 2018),

http://www.adfg.alaska.gov/index.cfm?adfg=pressreleases.pr&release=2018_01_02.

        17.     The Arctic Refuge and its Coastal Plain were first protected in 1960 by the

Eisenhower administration as the Arctic National Wildlife Range “[f]or the purpose of

preserving unique wildlife, wilderness and recreational values….” Establishing the Arctic

National Wildlife Range, Public Land Order 2214, F.R. Doc. 60-11510 (Dec. 8, 1960). In 1980,

Congress expanded and re-designated the area as a national wildlife refuge for the conservation

of fish, wildlife and habitats in their natural diversity, fulfillment of international wildlife treaty

obligations, provision of subsistence opportunities, and preservation of refuge water resources.

Alaska National Interest Lands Conservation Act, Pub. L. No. 96-487, § 303(2)(A)-(B), 94 Stat.

2390 (1980). In 2015, after an extensive scientific assessment of refuge resources that included

significant public input, the U.S. Fish and Wildlife Service recommended congressional

Wilderness designation for the Coastal Plain as part of its Revised Comprehensive Conservation

Plan for the Arctic Refuge. FWS, Record of Decision: Revised Comprehensive Conservation

Plan: Arctic National Wildlife Refuge 13 (Apr. 3, 2015), https://www.fws.gov/home/arctic-ccp/

[hereinafter Record of Decision].

        18.     Legislative efforts to open the Coastal Plain to oil and gas development were

repeatedly defeated for decades until Congress included a controversial provision in the budget

reconciliation process for the tax reform bill last year. On December 22, 2017, President Donald

J. Trump signed the legislation into law, directing the Secretary of the Interior, acting through the

BLM, to “establish and administer a competitive oil and gas program for the leasing,

development, production, and transportation of oil and gas” on the Coastal Plain of the Arctic

Refuge. To Provide for Reconciliation Pursuant to Titles II and V of the Concurrent Resolution



                                                    6
               Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 7 of 22



on the Budget for Fiscal Year 2018, Pub. L. No. 115-97, § 20001(a)(2), (b)(2)(A), 131 Stat. 2236

(Dec. 22, 2017). This act further required the Secretary, through the BLM, to hold at least two

lease sales in this area within ten years. Id. § 20001(c)(1)(A).

         19.    The BLM is currently preparing an Environmental Impact Statement for the

Coastal Plain Oil and Gas Leasing Program, which is a study that would in part analyze various

alternative lease sale plans and their potential environmental impacts on the Arctic Refuge.

BLM, Coastal Plain Oil and Gas Leasing Program EIS (last visited Nov. 5, 2018),

https://www.blm.gov/programs/planning-and-nepa/plans-in-development/alaska/coastal-plain-

eis.

         20.    The agency is also currently evaluating SAExploration Inc.’s proposal to conduct

seismic exploration across the entire Coastal Plain beginning this winter. BLM, SAExploration

Inc. Seismic Application (last updated Aug. 10, 2018), https://eplanning.blm.gov/epl-front-

office/eplanning/projectSummary.do?methodName=renderDefaultProjectSummary&projectId=1

11085.

         21.    Oil and gas activities on the Coastal Plain would threaten sensitive species,

irreplaceable public lands and the Gwich’in way of life. FWS, Arctic National Wildlife Refuge:

Potential Impacts of Proposed Oil and Gas Development on the Arctic Refuge’s Coastal Plain:

Historical Overview and Issues of Concern 8-10 (2001),

https://training.fws.gov/Pubs7/arctic_oilandgas_impact.pdf [hereinafter Potential Impacts of

Proposed Oil and Gas Development]; Gwich’in Steering Committee et al., A Moral Choice for

the United States: The Human Rights Implications for the Gwich’in of Drilling in the Arctic

National Wildlife Refuge iii (2005), http://ourarcticrefuge.org/wp-

content/uploads/2012/10/GSChumanrightsreport.pdf. Scientists have expressed their concerns



                                                  7
             Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 8 of 22



that exploration and drilling would upset ecological processes and impact entire wildlife

populations. See, e.g. Letter from R. Terry Bowyer, Ph.D., Professor Emeritus, Wildlife Ecology,

Univ. of Alaska Fairbanks et al. to the Honorable Lisa Murkowski, Chair, Comm. on Energy and

Natural Res., U.S. Senate & the Honorable Maria Cantwell, Ranking Member, Comm. on

Energy and Natural Res., U.S. Senate (Nov. 9, 2017),

https://www.audubon.org/sites/default/files/arctic_refuge_science_letter_2017_11_09_final_000

00003.pdf. Seismic testing would scar the fragile tundra and affect imperiled polar bears,

potentially sending the species into further decline. Potential Impacts of Proposed Oil and Gas

Development at 10-12. Industrial development would alter the landscape, turning habitat into a

steel spider’s web of pipelines from a large number of drill pads, along with airstrips, gravel pits,

power plants, landfills and other infrastructure, with consequences for caribou and other species.

Id. at 7-8, 13. Oil spills could devastate refuge ecosystems. These threats would be compounded

in an area that is already ground zero for climate change – the Arctic is warming at more than

twice the rate as the rest of the planet. Jeff Tollefson, Huge Arctic Report Ups Estimates of Sea-

Level Rise: Report Prompts Warnings That the Polar Region is “Unraveling,” Nature (Apr. 28,

2017), https://www.nature.com/news/huge-arctic-report-ups-estimates-of-sea-level-rise-1.21911.

       22.     Oil and gas development in the Arctic Refuge is a matter of significant public

interest. The Service received 612,285 individual communications on the refuge’s Draft Revised

Comprehensive Conservation Plan and Draft Environmental Impact Statement in 2011, nearly all

of which called for protection of the Coastal Plain of the Arctic Refuge. Record of Decision at

10-11. Polling in 2017 found that 70 percent of American voters are opposed to drilling in the

refuge. Anthony Leiserowitz et al., Americans Oppose Drilling in Arctic National Wildlife

Refuge, Yale Program on Climate Change Communication (Dec. 4, 2017),



                                                  8
               Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 9 of 22



http://climatecommunication.yale.edu/publications/americans-oppose-drilling-arctic-national-

wildlife-refuge/. More than 750,000 public scoping comments were submitted on the BLM’s

recent Notice of Intent to Prepare an Environmental Impact Statement for the Coastal Plain Oil

and Gas Leasing Program. BLM, Coastal Plain Oil and Gas Leasing Program: Environmental

Impact Statement: Final Scoping Report ch. 2 at 2 - 1 (July 2018), https://eplanning.blm.gov/epl-

front-

office/projects/nepa/102555/152084/186300/Coastal_Plain_Leasing_EIS_Final_Scoping_Report

_508.pdf. Legislation is currently pending in Congress to repeal the Arctic Refuge oil and gas

program and restore protections for the Coastal Plain. See Arctic Cultural and Coastal Plain

Protection Act, H.R. 5911, 115th Cong. § 4 (2018).

         23.    FWS, DOI, and BLM have released little information to the public regarding the

environmental planning processes and other activities related to the proposed exploration, leasing

and extraction of oil and gas resources in the Coastal Plain and the impacts that development will

have on Arctic Refuge wildlife and habitat.

                                         FWS FOIA Requests

   A. February 2018 FWS FOIA Request

         24.    On February 5, 2018, Defenders submitted a FOIA request via email to the

Alaska Region of FWS (“the February 2018 FWS FOIA Request”). See Letter from Jennifer L.

Keatinge, Senior Federal Lands Policy Analyst, Defenders, to Lynne Santos, FOIA Coordinator,

Division of Administrative Services, FWS (Feb. 5, 2018) (attached hereto as Exhibit A). The

February 2018 FWS FOIA Request sought “records generated, obtained or received by [the

Alaska Region of FWS] since November 3, 2017 related to assessment, exploration and potential




                                                9
             Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 10 of 22



development of oil and gas resources in the Coastal Plain (Section 1002 Area) of the Arctic

National Wildlife Refuge.” Id. at 1.

       25.     To date, FWS has not provided any records responsive to the February 2018 FWS

FOIA Request.

       26.     On February 6, 2018 the Alaska Region of FWS, otherwise known as “Region 7,”

sent Defenders an email that acknowledged that the agency received the February 2018 FWS

FOIA Request on February 5, 2018, assigning it tracking number FWS-2018-00436. The email

furthermore notified Defenders that the Service would take a 10-workday extension pursuant to

43 C.F.R. § 2.19 in order to consult about this request with another agency or with other

components of DOI. FWS stated in this email that it expected to “dispatch a determination to you

no later than March 19, 2018.” FWS failed to dispatch a determination by March 19, 2018.

       27.     On April 11, 2018, FWS notified Defenders by email that the agency was taking

another extension because it would be searching for and collecting records in multiple offices. In

this email, FWS asserted that “[w]e anticipate we will be able to complete your request by April

26th, 2018.” FWS failed to complete the request by April 26, 2018.

       28.     Defenders consistently inquired with FWS about the status of the February 2018

FWS FOIA Request, including on April 6, 2018, May 3, 2018, and June 21, 2018, repeatedly

offering to assist the agency in facilitating tender of responsive records.

       29.     On July 20, 2018, Defenders emailed FWS Region 7, providing it with notice that

the agency was in violation of FOIA for failing to meet (1) the determination deadlines

established by the Act and (2) the Act’s requirement to provide an estimated date by which the

agency would complete the request. In this notice, Defenders stressed that “[t]ime is of the

essence as the requested records are essential to public understanding of government operations,



                                                 10
              Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 11 of 22



namely management of oil and gas development on the Coastal Plain of the Arctic National

Wildlife Refuge.” (emphasis in original).

        30.     FWS has not provided Defenders with a future estimate for when it expects to

complete processing the February 2018 FWS FOIA Request.

    B. July 2018 FWS FOIA Request

        31.     On July 25, 2018, Defenders submitted a FOIA request via email to the Alaska

Region of FWS (“the July 2018 FWS FOIA Request”). See Letter from Jennifer L. Keatinge,

Senior Federal Lands Policy Analyst, Defenders, to Maria Rivero, FOIA & Records, FWS (July

25, 2018) (attached hereto as Exhibit B). The July 2018 FWS FOIA Request sought a specific set

of related documents, that is “records generated, obtained or received by [FWS] regarding seismic

exploration for oil and gas reserves in the coastal plain (Section 1002 Area) of the Arctic National

Wildlife Refuge since April 1, 2018.” Id. at 1. Explaining the “compelling need” for the records at

issue in the July 2018 FWS FOIA Request, Plaintiff asked that FWS grant the request “expedited

processing” pursuant to 5 U.S.C. § 552(a)(6)(E) and 43 C.F.R. § 2.20. Id. at 2.

        32.     To date, FWS has not provided any records responsive to the July 2018 FWS

FOIA Request.

        33.     FWS has not provided any formal acknowledgement letter in response to this

request, nor has it provided Defenders with any letter denying its request for expedited

processing. However, following two inquiries from Defenders, FWS stated via telephone call on

August 28, 2018 that it had received the July 2018 FWS FOIA Request and assigned it tracking

number FWS-2018-01159.




                                                 11
              Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 12 of 22



        34.     Defenders consistently inquired with FWS about the status of the July 2018 FWS

FOIA Request, including on August 23, 2018, August 28, 2018, and October 22, 2018, repeatedly

offering to assist the agency in facilitating tender of responsive records.

        35.     On October 30, 2018, Defenders emailed FWS Region 7, providing it with notice

that the agency was in violation of FOIA for failing to meet (1) the determination deadlines

established by the Act and (2) the Act’s requirement to provide an estimated date by which the

agency would complete the request. In this notice, Defenders stressed that “[t]ime is of the

essence as the requested records are essential to public understanding of government operations,

namely management of seismic exploration on the Coastal Plain of the Arctic National Wildlife

Refuge.” (emphasis in original).

        36.     FWS has not provided Defenders with a future estimate for when it expects to

complete processing the July 2018 FWS FOIA Request.

                                        DOI FOIA Requests

    A. April 2018 DOI FOIA Request

        37.     On April 3, 2018 Defenders submitted a FOIA request via email to the Office of

the Secretary of DOI (“the April 2018 DOI FOIA Request”) “seeking records generated,

obtained or received by [DOI] related to planning, exploration, leasing and development of oil

and gas resources on the Coastal Plain (Section 1002 Area) since November 15, 2017.” See

Letter from Jennifer Keatinge, Senior Federal Lands Policy Analyst, Defenders, to Clarice Julka,

Office of the Secretary, DOI (April 3, 2018) (attached hereto as Exhibit C).

        38.     To date, DOI has not provided Defenders with any records responsive to the April

2018 DOI FOIA Request.




                                                  12
             Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 13 of 22



       39.     On June 12, 2018 the Office of the Secretary of DOI (“Office of the Secretary”)

responded to the April 2018 DOI FOIA Request by email acknowledging that it received the

request on April 3, 2018, and assigned it tracking number OS-2018-00978. The response

furthermore notified Defenders that the Department would take a 10-workday extension pursuant

to 43 C.F.R. § 2.19 in order to consult with one or more other bureaus in the Department.

       40.     Defenders consistently inquired with the Office of the Secretary about the status

of the April 2018 DOI FOIA Request, including on June 12, 2018 and June 21, 2018, offering to

assist the Department in facilitating tender of responsive documents.

       41.     On September 12, 2018 Defenders contacted the Office of the Secretary by email,

providing it with notice that the Department was in violation of FOIA for failing to meet (1) the

determination deadlines established by the Act and (2) the Act’s requirement that the agency

provide an estimated date by when it would complete the request. In this notice, Defenders

stressed that “[t]ime is of the essence as the requested records are essential to public

understanding of government operations, namely management of oil and gas development on the

Coastal Plain of the Arctic National Wildlife Refuge.” (emphasis in original).

       42.     DOI has not provided Defenders with an estimated date by when it expects to

complete processing the April 2018 DOI FOIA Request.

   B. July 2018 DOI FOIA Request

       43.     On July 27, 2018 Defenders submitted a FOIA request via email to the Office of

the Secretary of DOI (“the July 2018 DOI FOIA Request”) seeking a specific set of related

documents, that is “records generated, obtained or received by [DOI] regarding seismic

exploration for oil and gas reserves in the coastal plain (Section 1002 Area) of the Arctic

National Wildlife Refuge since April 1, 2018.” See Letter from Jennifer Keatinge, Senior Federal



                                                 13
             Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 14 of 22



Lands Policy Analyst, Defenders, to Clarice Julka, Office of the Secretary, DOI (July 27, 2018)

(attached hereto as Exhibit D). Explaining the “compelling need” for the records at issue in the

July 2018 DOI FOIA Request, Plaintiff asked that DOI grant the request for “expedited

processing” pursuant to 5 U.S.C. § 552(a)(6)(E) and 43 C.F.R. § 2.20. Id. at 2.

       44.     To date, DOI has not provided Defenders with any records responsive to the July

2018 DOI FOIA Request.

       45.     On August 10, 2018 the Office of the Secretary responded to the July 2018 DOI

FOIA Request by email with an acknowledgment letter stating that it had received the request on

July 27, 2018, and assigned it tracking number OS-2018-01447. This acknowledgement

furthermore stated that DOI was declining to grant Plaintiff’s request for expedited processing.

The response also notified Defenders that the Department would take a 10-workday extension

pursuant to 43 C.F.R. § 2.19 in order to consult with one or more other bureaus in the

Department. Finally, this letter stated “[y]ou can expect to hear from us promptly regarding the

outcome of this search.”

       46.     Defenders consistently inquired with the Office of the Secretary about the status

of the July 2018 DOI FOIA Request, including on August 30, 2018 and October 22, 2018,

offering to assist the Department in facilitating tender of responsive documents.

       47.     On October 30, 2018 Defenders contacted the Office of the Secretary by email,

providing it with notice that the Department was in violation of FOIA for failing to meet (1) the

determination deadlines established by the Act and (2) the Act’s requirement that the agency

provide an estimated date by when it would complete the request. In this notice, Defenders

stressed that “[t]ime is of the essence as the requested records are essential to public




                                                 14
             Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 15 of 22



understanding of government operations, namely management of seismic exploration on the

Coastal Plain of the Arctic National Wildlife Refuge.” (emphasis in original).

       48.     DOI has not provided Defenders with an estimated date by when it expects to

complete processing the July 2018 DOI FOIA Request.

                                         BLM FOIA Requests

   A. April 2018 BLM FOIA Request

       49.     On April 3, 2018 Defenders submitted a FOIA request via email to the Alaska

State Office of BLM (“the April 2018 BLM FOIA Request”) “seeking records generated,

obtained or received by the Alaska State Office of [BLM] related to planning, exploration,

leasing and development of oil and gas resources on the Coastal Plain (Section 1002 Area) since

November 15, 2017.” See Letter from Jennifer Keatinge, Senior Federal Lands Policy Analyst,

Defenders, to Heidi Wanner, FOIA Coordinator, Alaska State Office, BLM (April 3, 2018)

(attached hereto as Exhibit E).

       50.     To date, BLM has not provided Defenders with any records responsive to the

April 2018 BLM FOIA Request.

       51.     On April 25, 2018 the Alaska State Office of BLM responded to the April 2018

BLM FOIA Request by email acknowledging that it received the request on April 3, 2018,

assigning it tracking number BLM-2018-00691. The agency provided no estimated date by when

it would complete processing the April 2018 BLM FOIA Request. However, the response

asserted that “[w]e will be providing you with document releases on a rolling basis.” The BLM

has never provided Defenders with an interim release of responsive documents.

       52.     Defenders consistently inquired with the BLM about the status of the April 2018

BLM FOIA Request, including on June 20, 2018, July 20, 2018, July 24, 2018, August 22, 2018,



                                               15
              Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 16 of 22



and August 28, 2018, repeatedly offering to assist the agency to facilitate release of responsive

records.

        53.     On September 12, 2018 Defenders emailed the Alaska State Office of BLM to

provide the agency with notice that it was in violation of FOIA for failing to meet (1) the

determination deadlines established by the Act and (2) the Act’s requirement that the agency

provide an estimated date by when it would complete the request. In this notice, Defenders

stressed that “Time is of the essence as the requested records are essential to public

understanding of government operations, namely management of oil and gas development on the

Coastal Plain of the Arctic National Wildlife Refuge.” (emphasis in original).

        54.     The BLM has not provided Defenders with an estimated date by when it expects

to complete processing the April 2018 BLM FOIA Request

   B. July 2018 BLM FOIA Request

        55.     On July 27, 2018 Defenders submitted a FOIA request via email to the Alaska

State Office of BLM (“the July 2018 BLM FOIA Request”) seeking a specific set of related

documents, that is “records generated, obtained or received by the [BLM] regarding seismic

exploration for oil and gas reserves in the coastal plain (Section 1002 Area) of the Arctic

National Wildlife Refuge since April 1, 2018.” See Letter from Jennifer Keatinge, Senior

Federal Lands Policy Analyst, Defenders, to Heidi Wanner, FOIA Coordinator, Alaska State

Office, BLM (July 27, 2018) (attached hereto as Exhibit F). Explaining the “compelling need”

for the records at issue in the July 2018 BLM FOIA Request, Plaintiff asked that the BLM grant

the request “expedited processing” pursuant to 5 U.S.C. § 552(a)(6)(E) and 43 C.F.R. § 2.20. Id.

at 2.




                                                 16
             Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 17 of 22



       56.     To date, BLM has not provided Defenders with any records responsive to the July

2018 BLM FOIA Request.

       57.     On August 6, 2018 the Alaska State Office of BLM responded to the July 2018

BLM FOIA Request with an acknowledgement letter stating that it received the request on July

27, 2018, assigning it tracking number BLM-2018-01137. This acknowledgement furthermore

stated that the BLM was declining to grant Plaintiff’s request for expedited processing of the

July 2018 BLM FOIA Request, but provided no estimated date by when the agency would

complete processing of the request.

       58.     Defenders consistently inquired with the BLM about the status of the July 2018

BLM FOIA Request, including on August 28, 2018 and October 22, 2018, offering to assist the

agency in facilitating tender of responsive documents.

       59.     On October 30, 2018 Defenders emailed the Alaska State Office of BLM to

provide the agency with notice that it was in violation of FOIA for failing to meet (1) the

determination deadlines established by the Act and (2) the Act’s requirement that the agency

provide an estimated date by when it would complete the request. In this notice, Defenders

stressed that “[t]ime is of the essence as the requested records are essential to public

understanding of government operations, namely management of seismic exploration on the

Coastal Plain of the Arctic National Wildlife Refuge.” (emphasis in original).

       60.     The BLM has not provided Defenders with an estimated date by when it expects

to complete processing the July 2018 BLM FOIA Request.




                                                 17
              Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 18 of 22



                                         CLAIMS FOR RELIEF

            Count One: Violation of FOIA In Responding to the February 2018 FWS FOIA

                                              Request

      61.       Plaintiff incorporates by reference the allegations set forth in all preceding

paragraphs of this Complaint.

      62.       By failing to produce any records in response to the February 2018 FWS FOIA

Request, Defendants FWS and DOI are in violation of the mandatory time limits established

under FOIA and DOI’s FOIA regulations. See 5 U.S.C. § 552(a)(6)(A), (a)(6)(B)(i); 43 C.F.R.

§§ 2.16(a), 2.19(a).

      63.       By failing to set forth any future date by when FWS will complete processing the

February 2018 FWS FOIA Request, Defendants FWS and DOI are in violation of FOIA and

DOI’s FOIA regulations. See 5 U.S.C. § 552(a)(6)(B)(i); 43 C.F.R. § 2.19(a).

           Count Two: Violation of FOIA In Responding to the July 2018 FWS FOIA Request

      64.       Plaintiff incorporates by reference the allegations set forth in all preceding

paragraphs of this Complaint.

      65.       By failing to produce any records in response to the July 2018 FOIA Request,

Defendants FWS and DOI are in violation of the mandatory time limits established under FOIA

and DOI’s FOIA regulations. See 5 U.S.C. § 552(a)(6)(A), (a)(6)(B)(i); 43 C.F.R. §§ 2.16(a),

2.19(a).

      66.       By failing to set forth any future date by when FWS will complete processing the

July 2018 FWS FOIA Request, Defendants FWS and DOI are in violation of FOIA and DOI’s

FOIA regulations. See 5 U.S.C. § 552(a)(6)(B)(i); 43 C.F.R. § 2.19(a).




                                                  18
            Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 19 of 22



      Count Three: Violation of FOIA in Responding to the April 2018 DOI FOIA Request

      67.      Plaintiff incorporates by reference the allegations set forth in all preceding

paragraphs of this Complaint.

      68.      By failing to produce any records in response to the April 2018 DOI FOIA

Request, Defendant DOI is in violation of the mandatory time limits established under FOIA and

DOI’s FOIA regulations. See 5 U.S.C. § 552(a)(6)(A), (a)(6)(B)(i); 43 C.F.R. §§ 2.16(a), 2.19(a).

      69.      By failing to set forth any future date by when DOI will complete processing the

April 2018 DOI FOIA Request, Defendant DOI is in violation of FOIA and DOI’s FOIA

regulations. See 5 U.S.C. § 552(a)(6)(B)(i); 43 C.F.R. § 2.19(a).

       Count Four: Violation of FOIA in Responding to the July 2018 DOI FOIA Request

      70.      Plaintiff incorporates by reference the allegations set forth in all preceding

paragraphs of this Complaint.

      71.      By failing to produce any records in response to the July 2018 DOI FOIA

Request, Defendant DOI is in violation of the mandatory time limits established under FOIA and

DOI’s FOIA regulations. See 5 U.S.C. § 552(a)(6)(A), (a)(6)(B)(i); 43 C.F.R. §§ 2.16(a), 2.19(a).

      72.      By failing to set forth any future date by when DOI will complete processing the

July 2018 DOI FOIA Request, Defendant DOI is in violation of FOIA and DOI’s FOIA

regulations. See 5 U.S.C. § 552(a)(6)(B)(i); 43 C.F.R. § 2.19(a).

       Count Five: Violation of FOIA in Responding to the April 2018 BLM FOIA Request

      73.      Plaintiff incorporates by reference the allegations set forth in all preceding

paragraphs of this Complaint.

      74.      By failing to produce any records in response to the April 2018 BLM FOIA

Request, Defendants BLM and DOI are in violation of the mandatory time limits established



                                                 19
            Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 20 of 22



under FOIA and DOI’s FOIA regulations. See 5 U.S.C. § 552(a)(6)(A), (a)(6)(B)(i); 43 C.F.R.

§§ 2.16(a), 2.19(a).

      75.      By failing to set forth any future date by when the BLM will complete processing

the April 2018 BLM FOIA Request, Defendants BLM and DOI are in violation of FOIA and

DOI’s FOIA regulations. See 5 U.S.C. § 552(a)(6)(B)(i); 43 C.F.R. § 2.19(a).

        Count Six: Violation of FOIA in Responding to the July 2018 BLM FOIA Request

      76.      Plaintiff incorporates by reference the allegations set forth in all preceding

paragraphs of this Complaint.

      77.      By failing to produce any records in response to the July 2018 BLM FOIA

Request, Defendants BLM and DOI are in violation of the mandatory time limits established

under FOIA and DOI’s FOIA regulations. See 5 U.S.C. § 552(a)(6)(A), (a)(6)(B)(i); 43 C.F.R.

§§ 2.16(a), 2.19(a).

      78.      By failing to set forth any future date by when the BLM will complete processing

the July 2018 BLM FOIA Request, Defendants BLM and DOI are in violation of FOIA and

DOI’s FOIA regulations. See 5 U.S.C. § 552(a)(6)(B)(i); 43 C.F.R. § 2.19(a).

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests this Court:

       1.      Declare that Defendants DOI and FWS are in violation of FOIA and DOI’s FOIA

regulations with respect to FWS’s ongoing failure to process the February 2018 FWS FOIA

Request and July 2018 FWS FOIA Request;

       2.      Order Defendants DOI and FWS to immediately produce by a date certain all

non-exempt records responsive to the February 2018 FWS FOIA Request and July 2018 FWS

FOIA Request;



                                                 20
            Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 21 of 22



       3.     Declare that Defendant DOI is in violation of FOIA and DOI’s FOIA regulations

with respect to its ongoing failure to process the April 2018 DOI FOIA Request and July 2018

DOI FOIA Request;

       4.     Order Defendant DOI to immediately produce by a date certain all non-exempt

records responsive to the April 2018 DOI FOIA Request and July 2018 DOI FOIA Request;

       5.     Declare that Defendants DOI and BLM are in violation of FOIA and DOI’s FOIA

regulations with respect to the BLM’s ongoing failure to process the April 2018 BLM FOIA

Request and July 2018 BLM FOIA Request;

       6.     Order Defendants DOI and BLM to immediately produce by a date certain all

non-exempt records responsive to the April 2018 BLM FOIA Request and July 2018 BLM FOIA

Request;

       7.     Award Plaintiff costs and reasonable attorneys’ fees in this action pursuant to

U.S.C. § 552(a)(4)(E); and

       8.     Grant such other and further relief as this Court may deem just and proper.

November 8, 2018                                    Respectfully submitted,

                                                    /s/ Michael P. Senatore
                                                    Michael P. Senatore (D.C. Bar No. 453116)
                                                    DEFENDERS OF WILDLIFE
                                                    1130 17th Street, N.W.
                                                    Washington, D.C. 20036
                                                    Telephone: (202) 772-3221
                                                    Facsimile: (202) 682-1331
                                                    msenatore@defenders.org

                                                    /s/ Jason C. Rylander
                                                    Jason C. Rylander (D.C. Bar No. 474995)
                                                    DEFENDERS OF WILDLIFE
                                                    1130 17th Street, N.W.
                                                    Washington, D.C. 20036




                                               21
Case 1:18-cv-02572 Document 1 Filed 11/08/18 Page 22 of 22




                                 Telephone: (202) 772-3245
                                 Facsimile: (202) 682-1331
                                 jrylander@defenders.org

                                 Attorneys for Defenders of Wildlife




                            22
